Order filed December 5, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01064-CV
                                  ____________

   ROBERT L. BURKE, M.D., AND FONDREN ORTHOPEDIC GROUP,
                           L.L.P., Appellants

                                        V.

                   RICK AND JANA GARDNER, Appellees


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 67170-A

                                   ORDER

      The clerk’s record was filed December 2, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order denying defendants' motion to
dismiss plaintiff's expert report signed November 5, 2013.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before January 6, 2014, containing the order denying defendants'
motion to dismiss plaintiff's expert report signed November 5, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM